NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            11-FEB-2022
                                            07:56 AM
                                            Dkt. 43 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR
          IN INTEREST TO BANK OF AMERICA NATIONAL
          ASSOCIATION, AS TRUSTEE, SUCCESSOR BY MERGER TO
          LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
          STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE
          PASS-THROUGH CERTIFICATES, SERIES 2004-11
          Plaintiff-Appellee, v. ARTHUR EMIL GALANG;
          NORIVIC V. GALANG; NORMA PASCUAL RODIL,
          Defendants-Appellants, and LASALLE BANK NATIONAL
          ASSOCIATION AS TRUSTEE FOR LEHMAN BROTHERS-
          STRUCTURED ASSET INVESTMENT LOAN TRUST SALE
          2004-11, Defendant-Appellee, and JOHN DOES 1-50;
          JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS
          1-50, DOE CORPORATIONS 1-50; DOE ENTITIES 1-50,
          AND DOE GOVERNMENTAL UNITS 1-50, Defendants-
          Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC151001045)


             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon consideration of the Motion to Dismiss Appeal
(Motion to Dismiss), filed by Plaintiff-Appellee U.S. Bank
National Association (Appellee) on December 1, 2021, the papers
in support, and the record, it appears that this court lacks
jurisdiction over the appeal by self-represented Defendants-
Appellants Arthur Emil Galang, Norivic V. Galang, and Norma
Pascual Rodil (Rodil) (collectively, Appellants) from Civil
No. 1CC151001045.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            The Circuit Court of the First Circuit's (circuit
court) February 22, 2020 "Judgment on Findings of Fact,
Conclusions of Law and Order Granting [Appellee]'s Motion for
Summary Judgment and Decree of Foreclosure Against All
[Appellants] on Complaint Filed May 29, 2015 [(Order Granting
MSJ)]" (Judgment) is final and appealable.           See Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334,
1338 (1994); Ditto v. McCurdy, 103 Hawai#i 153, 157, 80 P.3d 974,
978 (2003); Ueoka v Szymanski, 107 Hawai#i 386, 396, 114 P.3d
892, 902 (2005). However, Appellants failed to file their
October 6, 2021 notice of appeal within thirty days after entry
of the Judgment, as required by Hawai#i Rules of Appellate
Procedure (HRAP) Rule 4(a)(1). Therefore, we lack jurisdiction
over the appeal from the Judgment. See Grattafiori v. State, 79
Hawai#i 10, 13, 897 P.2d 937, 940 (1995).1
           To the extent Appellants appeal from the circuit
court's February 22, 2020 Order Granting MSJ, the Order Granting
MSJ is not independently appealable under the Forgay doctrine,
the collateral-order doctrine, or Hawaii Revised Statutes (HRS)
§ 641-1(b) (2016). See Greer v. Baker, 137 Hawai#i 249, 253, 369
P.3d 832, 836 (2016); HRS § 641-1(b). Further, again, the
October 6, 2021 notice of appeal would be untimely even if such
order could be appealed.
          To the extent Appellants appeal from a proposed order
or judgment, these are not final and, therefore, not appealable.
See HRS § 641-1(a) (2016).
          Moreover, the appealed September 13, 2021 Amended
Certificate of Service for the Order Granting MSJ is not
appealable because it is not a final judgment, order, or decree.
See HRS § 641-1(a).
          The appealed January 8, 2020 oral order striking
Appellants' opposition to Appellee's motion for summary judgment
is not appealable because it is not written. See KNG Corp. v.



      1
         Appellant Arthur Emil Galang previously appealed from the Judgment
in CAAP-XX-XXXXXXX, but that appeal was dismissed because he failed to file an
opening brief.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Kim, 107 Hawai#i 73, 77, 110 P.3d 397, 401 (2005); HRAP
Rule 4(a)(1).
           And the "Order Denying Motion to Set Aside Default and
to Appoint Counsel" is not independently appealable under the
Forgay doctrine, the collateral-order doctrine, or HRS § 641-
1(b). See Greer, 137 Hawai#i at 253, 369 P.3d at 836; HRS § 641-
1(b).
           Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted, and this appeal is dismissed for lack of
jurisdiction.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, February 11, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  3